Citation Nr: 0843688	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for  service connection for residuals of a 
concussion. 

2.  Entitlement to service connection for hypertension, to 
include as due to a liver and lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active service from November 1969 to December 
1971, including service in the Republic of Vietnam.  His 
decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas.

In his Appeal To Board Of Veterans' Appeals (VA Form 9), 
dated in May 2007, the veteran requested a hearing before a 
Veterans Law Judge.  A video conference hearing was 
subsequently scheduled for him in October 2008.  However, the 
veteran failed to appear for that hearing, and has not 
asserted any good cause for failing to report for the 
hearing.  Under these circumstances, the hearing request is 
deemed to have been withdrawn.  38 C.F.R. § 20.702 (2008).  


FINDINGS OF FACT

1. The Board denied service connection for residuals of a 
concussion in June 2005; the decision of the Board is final.

2.  Evidence received since the June 2005 Board decision does 
not raise a reasonable possibility of substantiating the 
claim for residuals of a concussion.

3.  Hypertension is not due to a service-connected 
disability; it did not manifest in service or for over twenty 
years following discharge from service; and the preponderance 
of the evidence is against a finding that it is related to 
service. 






CONCLUSIONS OF LAW

1.  The June 2005 Board decision that denied service 
connection for residuals of a concussion is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 
20.302, 20.1100 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a 
concussion.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2008).

3.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in February 2006 the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

As to reopening the previously denied claim of service 
connection for residuals of a concussion, the February 2006 
letter provided the veteran with notice of what evidence and 
information was necessary to reopen his previously denied 
claim and to establish entitlement to the underlying claim 
for the benefit sought on appeal.  Kent v. Nicholson, 20 Vet 
App 1 (2006).  The RO stated that it was giving him the 
opportunity to submit additional evidence or request 
assistance prior to making a decision.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, in the present 
appeal, the requisite notice was provided to the veteran by 
letter dated in August 2008.  Nevertheless, because the 
veteran's claims are being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  As will be discussed below, the aforestated claims 
are being denied on the basis that no competent medical 
evidence has been submitted which links any of the asserted 
disorders to the veteran's active service.  

As will be discussed below, the claim for service connection 
for hypertension is being denied on the basis that no 
competent medical evidence has been submitted which links any 
current hypertension to the veteran's active service.  In 
this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has a current 
psychiatric disorder that is related to his active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a  medical opinion.  Id. 

As to reopening the previously denied claim of service 
connection for residuals of a concussion, a medical opinion 
is not required because the veteran has not submitted any new 
and material evidence that is sufficient to reopen the claim, 
and the duty to assist in the development of the claim is not 
therefore triggered.  See 38 U.S.C.A § 5103A(f) (Providing 
that nothing as to VA's duty to assist shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured). 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such 
cardiovascular-renal disease,  may be established based on a 
legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Residuals of a concussion

In June 2005, the Board denied the veteran's claim of 
entitlement to service connection for residuals of a 
concussion.  This decision of the Board is final.  The claim 
of entitlement to service connection for residuals of a 
concussion may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The veteran filed this application to reopen his claim in 
November 2005.  The evidence before VA at the time of the 
prior final decision consisted of the veteran's service 
treatment records, post-service treatment records, and an 
April 1993 VA examination report.  In denying the claim for 
service connection, the Board determined that there was no 
clinical evidence of residuals of a concussion.   

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Newly received 
evidence includes medical records from Chicot Memorial 
Hospital dated in January 2002 noting bronchitis and 
congestive heart failure.  This evidence does not indicate 
nor pertain to residuals of a concussion. 

The veteran also submitted a statement describing how he lost 
consciousness in a helicopter accident during service.  As 
noted above, service records show that the veteran was 
awarded the Combat Infantryman Badge and a Purple Heart.  
Thus, satisfactory lay evidence that an injury or disease was 
incurred in service is accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b).  The Board finds the veteran's statements 
regarding losing consciousness in a helicopter accident 
during service to be credible.  Section 1154(b) applies a 
reduced evidentiary burden which can be used to establish the 
incurrence of an event in service; however, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Although the veteran continues to maintain that he has 
residuals of a concussion that are manifested as a result of 
service, there is still no competent medical evidence of 
record of a current disability or of a nexus between service 
and any current residuals of a concussion.  While the Board 
has presumed the veteran's statements to be credible for the 
purpose of determining whether new and material evidence has 
been submitted, when viewed in conjunction with the evidence 
of record at the time of the prior final decision, it is 
either repetitive of previous statements made which were 
previously considered by VA, and therefore not new, or not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.   There is no 
evidence that the veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).

Although the veteran has submitted some new evidence that was 
not before the Board in June 2005, the evidence submitted is 
either merely cumulative of previously submitted evidence or 
not bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the Board's last final denial of the claim does not 
relate to an unestablished fact necessary to substantiate his 
claim.

Accordingly, the Board finds that the evidence received 
subsequent to the June 2005 Board decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for residuals of a 
concussion.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156(a). 

Hypertension

The veteran essentially contends that he has hypertension due 
to a liver and lung disorder.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007);  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran currently has hypertension as demonstrated by the 
January 2002 Chicot Memorial Hospital records.  Blood 
pressure readings of 184/113 and 159/106 were noted. 

Initially, the Board notes that the veteran is not currently 
service connected for either a liver or lung disorder.  
Therefore, entitlement to service connection for hypertension 
on a secondary basis would not be applicable.

Nevertheless, to afford the veteran all possible avenues of 
entitlement to service connection for hypertension, the Board 
will consider his claim on a direct service connection basis 
as well. 

Service treatment records are negative for any findings of 
hypertension.  The examination at service discharge noted a 
blood pressure reading of 114/76.  Post-service records show 
that the veteran had normal blood pressure in March 1989 and 
August 1990 (blood pressure readings, respectively, of 140/80 
and 128/86 were noted amongst Family Medicine medical 
records).  The first indication of elevated readings was not 
until a March 1993 VA treatment record noting a blood 
pressure reading of 160/88.

Based on review of the records, the Board finds that service 
connection for hypertension is not warranted.  There is no 
competent medical evidence showing that hypertension is 
related to service.  Service treatment records are negative 
for any findings of hypertension.  His service medical 
records are highly probative as to the veteran's condition 
during his period of active service, as they were generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertions 
which may be proffered in an attempt to secure VA 
compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  The 
service medical records are entirely negative for any 
symptoms associated with hypertension and weigh heavily 
against the claim. 

The first indication of hypertension was over 20 years 
following separation from active service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical evidence of record which provides a nexus between 
current hypertension and service.

As noted above, service records show that the veteran was 
engaged in combat with the enemy during his period of active 
service, and that satisfactory lay evidence that an injury or 
disease was incurred in service is accepted as sufficient 
proof of service connection where such evidence is consistent 
with the circumstances, conditions, or hardships of such 
service.  38 U.S.C.A. § 1154(b).  The Board, however, finds 
the veteran has not asserted that his hypertension had its 
onset during service, or within one year following separation 
therefrom.  His assertion has been that it is secondary to a 
lung and liver disorder, neither of which is service-
connected.  Therefore, while his statements are deemed to be 
credible, they do not serve to establish that he currently 
has hypertension that is the result of his period of active 
service.

The competent medical evidence of record has not shown that 
the veteran currently has hypertension which is etiologically 
or causally related to service.  In the absence of medical 
evidence establishing that the veteran currently has 
hypertension that is related to active service or to a 
service-connected disability, the preponderance of the 
evidence is against the claim.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.




ORDER

New and material evidence not having been submitted, service 
connection for  residuals of a concussion is denied.

Service connection for hypertension, to include as due to a 
liver and lung disorder, is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


